Grant, J.
(after stating the facts). We feel compelled to reverse the decree and grant relief. Complainant had signed the contract which was in accordance with the parol agreement, and sent it to defendants for execution by them. Even if - the written agreement had not *209been in accordance with tbe parol agreement, complainant had the legal right to insert any provision he chose in the written agreement, for the parol agreement was void by the statute of frauds. He was justified in assuming that they would sign the contract as it was. They did not execute the contract which he executed, neither did he execute the contract which they executed. Until he ratified the contract as changed by them, their minds had not met and no contract was made. We think tho record fails to show ratification. His signing the contract with Houston was not, under the circumstances, a ratification. He was under legal obligation to pay the amount of Houston’s contract, and might very properly conclude that his signing that contract did not affect or change his obligation under the land contract. The question is one of fact, and a statement of the evidence would be of no practical value to the profession. Complainant is willing to return to the defendants the amount of money they have paid him, and prays in his bill that he be decreed to do this. It would be inequitable to now compel complainant, who acted in good faith, to carry out his contract, even if -it were reformed in accordance with the parol agreement. Complainant assumed, and we think he had a right to assume, that defendants had abandoned the contract. He thereupon made a new contract to complete the house, and largely increased its cost. It would be inequitable to now permit defendants to get a house better and more expensive than the one they contracted for. The only way to do justice and equity between the parties is to decree the repayment by complainant of the amounts he has received, with interest.
Decree reversed, and decree entered in this court for complainant, with costs of both courts to the complainant.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.